Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/22 has been entered.
Status of the Claims
Claims 1, 2, 4-10, 12-17, 19, and 20 were pending and rejected in the previous final office action issued on 8/17/2022.   Applicant’s RCE was received on 11/01/2022 whereby claims 1, 9, & 17 were amended. No claims were added or cancelled. Accordingly, claims 1, 2, 4-10, 12-17, 19, and 20 are currently pending and hereby examined in this non-final office action.
Response to Remarks/Arguments
35 U.S.C. 103
Applicant’s arguments with respect to the prior 35 USC 103 rejections have been considered, but are not persuasive.  Applicant argues that Huneycutt does not teach or suggest the newly added limitation of “applying at least one machine learning model to determine an optimal number of clusters for the plurality of orders[.]"  Examiner respectfully disagrees with Applicant’s interpretation of the bounds of the claimed invention, and the grounds of the previous rejection.  Huneycutt at pg. 1 states that “[c]lustering is one of the most frequently utilized form of unsupervised learning.”  Examiner is equating the unsupervised learning as taught by Huneycutt to a “machine learning model” as recited in the claims. In addition, Huneycutt at pg. 4 teaches finding “clusters for any number we choose.”
Secondly,  Applicant argues that the cited prior art doesn’t teach the newly added limitation of “iteratively adjust each routing solution to optimize the set of parameters, wherein the set of parameters is optimized based on: minimizing the total distance to traverse in the routing solution with a first weight, and minimizing the number of times each edge of the plurality of edges is traversed in the routing solution with a second weight," (Remarks pg. 10).  However, Applicant’s arguments with respect to the newly added limitations have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection are made in view of Pre-grant Publication No.: US 2018/0328745 A1, hereinafter “Nagy,” and in view of US Patent No.: 10,346,766 B1, hereinafter “Yao.”
35 U.S.C. 101
With respect to the 35 U.S.C. 101 rejections, Applicant’s arguments have been considered but are not persuasive.  
Step 2A Prong 1
Applicant submits that the previous office action “fails to provide reasoning sufficient to establish that Applicant’s claims recite one of the patent-ineligible methods of organizing human activity or any mental process “on their own or per se.”” (Remarks pg. 11) Examiner respectfully disagrees. “In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim.” See MPEP 2106.04. Please see below for the Step 2A Prong 1 analysis where Examiner identifies the specific limitations considered to set forth or describe an abstract idea.
In addition, Applicant submits that “the features of independent claim 1 represent meaningful, unconventional limitations…”  However, Examiner has not made nor is making the assertion that the additional elements are well-understood, routine, or conventional. As such, Examiner has no duty to provide evidence supporting such a determination. “At Step 2A Prong 2 or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” See MPEP 2106.07(a)(III); See also 2106.05(I.).
Step 2A Prong 2
Applicant submits that the claims are not directed to an abstract idea because the claims recite additional elements that integrate the abstract idea into a practical application.  In support, Applicant analogizes the claims of the instant application to claim 1 of example 37 of the USPTO’s subject matter eligibility example regarding relocation of icons on a graphical user interface.
“Specifically, the present claims provide a computing device for transmitting a routing solution to at least one vehicle system based on clustering orders received from a user system. Claim 1 can be compared to Claim 1 of Example 37 of the USPTO's subject matter eligibility examples regarding relocation of icons on a graphical user interface…In Example 37, claim 1, each limitation can be performed by a human interacting with a graphical user interface of a computer system; therefore, in Example 37, claim 1 recites a judicial exception under step 2A, prong one. However, under prong two of step 2A, the above example claim is integrated into a practical application-namely, "the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides specific improvements over prior systems."  (Remarks pg. 12)

Applicant’s argument is that “claim 1 of the present application recites a specific manner of automatically generating a routing solution using orders received from a user system, reducing a number of times a particular road is traversed, iteratively adjusting the routing solution to optimize the solution based on weighted minimizations, and then transmitting the routing solution to at least one vehicle system, providing a specific improvement of the prior art based on how the routing solution is determined.”  Examiner respectfully disagrees.   The claims in Example 37 are distinguishable from the instant claims.  The claims in Example 37 resulted in improving the technology of user interfaces whereas the instant claims are directed to improving the business process of generating routes for delivery vehicles. “[I]t is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” See MPEP 2106.05(a)(II).  Examiner notes that such benefits stem from the abstract idea itself and that adding the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea on generic computer components, or merely using generic computer components as a tool to perform an abstract idea do not add meaningful limitations to an abstract idea. MPEP 2106.05(f).
Secondly, Applicant analogizes the claims at issue to claim 1 of Example 42 of the USPTO's subject matter eligibility examples regarding transmission of notifications when medical records are updated. “In Example 42, claim 1, the recited steps are a method of managing interactions between people by providing access to and updates of patient information in real time; therefore, in Example 42, claim 1 recites a judicial exception under step 2A, prong one. However, under prong two of step 2A, Example 42, claim 1 is integrated into a practical application-namely, "the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user."
Similarly, claim 1 of the present application recites a specific improvement over the prior art by reducing a number of times each edge (road) of the plurality of edges is being traversed and continuing to iteratively adjust the solution based on minimizing a set of parameters.” 
The Office Action analyzes prong two of step 2A by only discussing or acknowledging independent claim 1 as including generic computer systems. However, discussing the claim as only including generic computer systems under prong two of step 2A ignores substantial portions of claim 1, especially as presently amended. Thus, when considered as a whole, the elements recited by amended independent claim 1 integrates any allegedly abstract idea into a practical application under the 2019 Guidance, and as such, Applicant's independent claims are not directed to a patent-ineligible abstract idea or other judicial exception. The rejection of these independent claims under 35 U.S.C. § 101 is improper and should be withdrawn” (Remarks pg. 13) 
Examiner respectfully disagrees and maintains that the additional elements present fail to integrate the judicial exception into a practical application. As discussed above in regards to Example 37, it is unclear to Examiner how the claim provides an improvement to the functioning of a computer, or to any other technology or technical field. “[I]t is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” See MPEP 2106.05(a)(II). Attempting to improve how a routing solution is determined is a business process and not an improvement to the functioning of a computer or to any other technology or technical field. 
The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
Applicant submits that the claims amount to significantly more than any alleged abstract idea.  Applicant argues that the Office Action has failed to consider the additional elements individually and in combination.  Applicant submits that the “claims involve an “inventive concept” under § 101 because the claims recite features that exceed “well-understood, routine, conventional activities” already known in the industry.”  Examiner respectfully disagrees.  Examiner has not made nor is making the assertion that the additional elements are well-understood, routine, or conventional. As such, Examiner has no duty to provide evidence supporting such a determination. “At Step 2A Prong 2 or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” See MPEP 2106.07(a)(III).  As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Accordingly, the 101 rejections are maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-10, 12-17, 19, & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claim 1 falls within the category of a machine/system.
Claim 9 falls within the category of a computer program product
Claim 17 falls within the category of a method/process.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites [] receive a plurality of orders [] wherein each order in the plurality of orders comprises a geographic location; cluster the plurality of orders into a plurality of clusters based on the geographic location of each order by: [] determine an optimal number of clusters for the plurality of orders; generating a partition of clusters by assigning each order in the plurality of orders as an individual cluster; calculating a distance matrix including a distance between each cluster and every other cluster in the partition of clusters; combining a first cluster and a second cluster having a least distance in the distance matrix; and iteratively repeating the calculating and combining steps until the partition of clusters is combined into the optimal number of clusters; generate a routing solution for each of the plurality of clusters, each routing solution indicating a set of parameters, the set of parameters including: a total distance to travers,  a plurality of edges to traverse and, for each edge of the plurality of edges, a number of times the corresponding edge is traversed; iteratively adjust each routing solution to optimize the set of parameters, wherein the set of parameters is optimized based on: minimizing the total distance to traverse in the routing solution with a first weight, and minimizing the number of times each edge of the plurality of edges is traversed in the routing solution with a second weight; and transmit each routing solution [].  The claim is directed to the abstract idea of receiving a plurality of orders and clustering the orders based on geographic location in order to optimize the route of a delivery vehicle which is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a computing device, a user system, applying at least one machine learning model, and at least one vehicle system are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites [] receiving a plurality of orders [] wherein each order in the plurality of orders comprises a geographic location; clustering the plurality of orders into a plurality of clusters based on the geographic location of each order by: [] determine an optimal number of clusters for the plurality of orders; generating a partition of clusters by assigning each order in the plurality of orders as an individual cluster; calculating a distance matrix including a distance between each cluster and every other cluster in the partition of clusters; combining a first cluster and a second cluster having a least distance in the distance matrix; and iteratively repeating the calculating and combining steps until the partition of clusters is combined into the optimal number of clusters; generate a routing solution for each of the plurality of clusters, each routing solution indicating a set of parameters, the set of parameters including: a total distance to traverse,  a plurality of edges to traverse and, for each edge of the plurality of edges, a number of times the corresponding edge is traversed; iteratively adjusting each routing solution to optimize the set of parameters, wherein the set of parameters is optimized based on: minimizing the total distance to traverse in the routing solution with a first weight, and minimizing the number of times each edge of the plurality of edges is traversed in the routing solution with a second weight; and transmitting each routing solution []. The claim is directed to the abstract idea of receiving a plurality of orders and clustering the orders based on geographic location in order to optimize the route of a delivery vehicle which is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 -  This judicial exception is not integrated into a practical application because the additional elements of a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations, a user system, applying at least one machine learning model, and at least one vehicle system are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites receiving a plurality of orders [] wherein each order in the plurality of orders comprises a geographic location; clustering the plurality of orders into a plurality of clusters based on the geographic location of each order by: [] determine an optimal number of clusters for the plurality of orders; generating a partition of clusters by assigning each order in the plurality of orders as an individual cluster; calculating a distance matrix including a distance between each cluster and every other cluster in the partition of clusters; combining a first cluster and a second cluster having a least distance in the distance matrix; and iteratively repeating the calculating and combining steps until the partition of clusters is combined into the optimal number of clusters; generating a routing solution for each of the plurality of clusters, each routing solution indicating a set of parameters, the set of parameters including: a total distance to traverse,  a plurality of edges to traverse and, for each edge of the plurality of edges, a number of times the corresponding edge is traversed; iteratively adjusting each routing solution to optimize the set of parameters, wherein the set of parameters is optimized based on: minimizing the total distance to traverse in the routing solution with a first weight, and minimizing the number of times each edge of the plurality of edges is traversed in the routing solution with a second weight; and transmitting each routing solution []. The claim is directed to the abstract idea of receiving a plurality of orders and clustering the orders based on geographic location in order to optimize the route of a delivery vehicle which is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a user system and at least one vehicle system are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 17. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 17. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8-10, 12-14, 16, 17, 19, & 20 are rejected under 35 U.S.C. 103 as being obvious over United States Patent No.: 9,569,745 B1, hereinafter “Ananthanarayanan” in view of Pre-Grant Publication No.: US 2013/0151435 A1, hereinafter “Hocquette,” in view of Huneycutt, Jake, An Introduction to Clustering Algorithms in Python, May 29, 2018, towards data science, https://towardsdatascience.com/an-introduction-to-clustering-algorithms-in-python-123438574097 (Year: 2018), hereinafter “Huneycutt,” in view of Pre-grant Publication No.: US 2018/0328745 A1, hereinafter “Nagy,” in view of US Patent No.: 10,346,766 B1, hereinafter “Yao.”
Claims 1, 9, & 17 (Currently Amended): Ananthanarayanan, as shown, teaches:
receive a plurality of orders, wherein each order in the plurality of orders comprises a geographic location; (Ananthanarayanan col. 3, lns. 1-17, “In accordance with at least some embodiments, a request related to order shipment 114 may be received by a service provider…the service provider may receive a second request related to order shipment 120…”)
cluster the plurality of orders into a plurality of clusters based on the geographic location of each order by; (Ananthanarayanan col. 4, lns. 1 - 18, “a clustering module of the service provider may use a clustering algorithm (e.g., k-means clustering) to assign regional clusters 208…”)
generating a partition of clusters by assigning each order in the plurality of orders as an individual cluster; (Ananthanarayanan col. 4, lns. 1 - 18, “a clustering module of the service provider may use a clustering algorithm (e.g., k-means clustering) to assign regional clusters 208…”; See also col. 11, lns. 52-59”)
transmit each routing solution to at least one vehicle system. (Ananthanarayanan col. 10, lns. 45-47, “The route plan 520 is then provided to at least one carrier 524. A carrier 524 is any transport service or vehicle that makes deliveries or picks up orders.”) 

Ananthanarayanan doesn’t explicitly teach the following; however, Hocquette teaches:
calculating a distance matrix including the distance between each cluster and every other cluster in the partition of clusters; (Hocquette [0056], “a distance matrix between sites[.]”)
Ananthanarayanan teaches clustering of orders and optimizing a route for a delivery vehicle to visit the locations of the orders.  Hocquette is also directed to vehicle routing and pickup/delivery optimization.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaches of Ananthanarayanan with the teachings of Hocquette since “[a]utomated decomposition strategies (also called partitioning or clustering methods) often present the draw back that they result in partitions which are not easy for the user to understand. The consequence is that users will have trouble understanding the reasoning and motivations for the proposed solutions, and therefore will tend not to trust them. Therefore, there is a need in the art to address the aforementioned problem to provide decomposition strategies that are efficient, but also match well the user mental model of their work.” (Hocquette [0014]-[0015])

Ananthanarayanan/Hocquette doesn’t explicitly teach the following; however, Huneycutt teaches:
applying at least one machine learning model to determine an optimal number of clusters for the plurality of orders; (Huneycutt pg. 1, “Clustering is one of the most frequently utilized forms of unsupervised learning…”)
combining a first cluster and a second cluster having a least distance in the distance matrix; and (Huneycutt pgs. 3-4, “[W]e [] begin with every point in our dataset as a “cluster.” Then we find the two closest points and combine them into a cluster.”)
iteratively repeating the calculating and combining steps until the partition of clusters is combined into the optimal number of clusters. (Huneycutt pgs. 3-4, “[W]e [] begin with every point in our dataset as a “cluster.” Then we find the two closest points and combine them into a cluster. Then we find the next closest points, and those become a cluster. We repeat the process until we only have one big giant cluster.  Along the way, we create what’s called a dendrogram…We can use the dendrogram to find the clusters for any number we choose.”)
Ananthanarayanan teaches clustering of orders and optimizing a route for a delivery vehicle to visit the locations of the orders.  Hocquette is also directed to vehicle routing and pickup/delivery optimization.  Ananthanarayanan teaches that a service provider may adjust the number of centroids, thereby increasing or decreasing the number of clusters, but doesn’t explicitly teach determining the number of clusters by “truncating a dendrogram.”  However, Huneycutt teaches clustering of geographically diverse orders.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ananthanarayanan/Hocquette with the teachings of Huneycutt since “clustering is one of the most frequently utilized forms of unsupervised learning[.]” (Huneycutt pg. 1) and “we can use the dendrogram to find the clusters for any number we chose.” (Huneycutt pg. 4.).  Moreover, applying Huneycutt’s clustering techniques represents the application of a known technique to a known method ready for improvement to yield predictable results.

Ananthanarayanan/Hocquette/Huneycutt doesn’t explicitly teach the following; however, Nagy teaches:
generate a routing solution for each of the plurality of clusters, each routing solution indicating a set of parameters, the set of parameters including; a total distance to traverse, a plurality of edges to traverse and, for each edge of the plurality of edges, a number of times the corresponding edge is traversed; (Nagy [0034], “computing device can then determine a coverage plan descriptive of a travel route along edges in an optionally enhanced graph. For example, a travel route can be determined that traverses each edge in the coverage graph at least once while reducing total travel cost over all edges. In some implementations, the travel route can be determined by determining an Eulerian path among nodes and edges in the graph. In some implementations, the Eulerian path traverses each edge in the coverage graph only once.”; See also [0007], [0029], [0031])
Ananthanarayanan teaches clustering of orders and optimizing a route for a delivery vehicle to visit the locations of the orders.  Hocquette is also directed to vehicle routing and pickup/delivery optimization. Huneycutt teaches clustering of geographically diverse orders. While Nagy is directed to generating a plan for navigating within a geographic area.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ananthanarayanan/Hocquette/Huneycutt with the teachings of Nagy since “Map data can be used for a variety of different vehicle applications. For example, map data can be used to help determine travel routes for navigating vehicles within a given geographic area.” (Nagy [0004]) 

Ananthanarayanan/Hocquette/Huneycutt/Nagy doesn’t explicitly teach the following; however, Yao teaches:
iteratively adjust each routing solution to optimize the set of parameters, wherein the set of parameters is optimized based on: minimizing the total distance to traverse in the routing solution with a first weight, and minimizing the number of times each edge of the plurality of edges is traversed in the routing solution with a second weight; (Yao col. 7, lns. 19-30, “Next, in box 809, street segments may be determined based at least in part on the geocoordinates 246, the addresses 109, and/or a digital map. For example, the addresses 109 received in box 806 may be used to determine a geographic region comprising of a series of roads or street segments. It is understood that the location of the street segments may be used in the determination of a route. Additionally, identification of the street segments may be used in reducing the dimensions of the route determination system 123. For example, if two geocoordinates 246 representing stops in a route are determined to be in proximal location on a same street segment, the geocoordinates 246 may be coalesced and an existing geocoordinate 246 may be used to express both addresses 109. It is understood that if two or more geocoordinates 246 representing delivery stops in a route are proximal in distance on a same street segment, it is likely more efficient to visit proximal geocoordinates 246 while on a same street segment during the route, rather than leaving a location only to have to return at a later time.”; See also col. 4, lns 32 – col. 5, ln. 50; col. 8)
Ananthanarayanan teaches clustering of orders and optimizing a route for a delivery vehicle to visit the locations of the orders.  Hocquette is also directed to vehicle routing and pickup/delivery optimization.  Huneycutt teaches clustering of geographically diverse orders. While Nagy is directed to generating a plan for navigating within a geographic area. Yao’s teachings are directed to optimizing routes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ananthanarayanan/Hocquette/Huneycutt/Nagy with the teachings of Yao since “[d]elivery routes are created for delivery trucks to follow in order to distribute items to locations provided by customers. Inefficient delivery routes continue to add unnecessary costs to delivery businesses.” (Yao col. 1, lns. 6-10)
Claim 2 (Original): Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao, as shown above, teaches all the limitations of claim 1.  Ananthanarayanan also teaches:
wherein the computing device is configured to segment the plurality of orders into predetermined geographic zones prior to clustering. (Ananthanarayanan col. 4, lns. 1-4, “a service provider may separate the geographic area 202 into regional clusters 208 that each include an area constrained by one or more postal codes (e.g., three zip codes or the like).” See also Ananthanarayanan col. 4, lns. 19-52.)
Claim 4 (Original): Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao, as shown above, teaches all the limitations of claim 1.  Ananthanarayanan also teaches:
wherein the routing solution for each of the plurality of clusters is generated in parallel. (Ananthanarayanan col. 2, lns. 49-50, “In these embodiments, multiple routes may be calculated in parallel.”)
Claim 5 (Original): Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao, as shown above, teaches all the limitations of claim 1.  Ananthanarayanan also teaches:
wherein the routing solution for each of the plurality of clusters is generated in a predetermined time window. (Ananthanarayanan col. 8, lns. 13-24, “the planning module 426 may periodically create a completely new set of routes based on current pickup information. For example, the planning module 426 may construct one or more sets of routes that encompass each of the pickups and from those sets, select the set of routes that is, for example, least costly, least travel distance or least required resources…”)
Claim 6 (Previously Presented): Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao, as shown above, teaches all the limitations of claim 1.  Ananthanarayanan/Hocquette doesn’t explicitly teach the following; however, Huneycutt also teaches:
wherein the plurality of clusters is generated by truncating a dendrogram. (Huneycutt pg. 4, “we can use the dendrogram to find the clusters for any number we chose.”)
Ananthanarayanan teaches clustering of orders and optimizing a route for a delivery vehicle to visit the locations of the orders.  Hocquette is also directed to vehicle routing and pickup/delivery optimization.  Ananthanarayanan teaches that a service provider may adjust the number of centroids, thereby increasing or decreasing the number of clusters, but doesn’t explicitly teach determining the number of clusters by “truncating a dendrogram.”  However, Huneycutt teaches using a dendrogram to sort an area into clusters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ananthanarayanan/Hocquette with the teachings of Huneycutt since “[c]lustering is one of the most frequently utilized forms of unsupervised learning.”
Claim 8 (Original): Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao, as shown above, teaches all the limitations of claim 1.  Ananthanarayanan doesn’t explicitly teach the following; however, Hocquette also teaches:
wherein the routing solution is generated using a route delivery radius control parameter. (Hocquette [0043], “To create a partition, the algorithm may scan 204 the geography radially around the geographic centre to find either the sparsest angular region of shipment sites or the densest angular region of shipment sites.)
Ananthanarayanan teaches clustering of orders and optimizing a route for a delivery vehicle to visit the locations of the orders.  Hocquette is also directed to vehicle routing and pickup/delivery optimization.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaches of Ananthanarayanan with the teachings of Hocquette since “[a]utomated decomposition strategies (also called partitioning or clustering methods) often present the draw back that they result in partitions which are not easy for the user to understand. The consequence is that users will have trouble understanding the reasoning and motivations for the proposed solutions, and therefore will tend not to trust them. Therefore, there is a need in the art to address the aforementioned problem to provide decomposition strategies that are efficient, but also match well the user mental model of their work.” (Hocquette [0014]-[0015])
Claim 10 (Original): Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao, as shown above, teaches all the limitations of claim 9.  Ananthanarayanan also teaches:
wherein the computing device is configured to segment the plurality of orders into predetermined geographic zones prior to clustering. (Ananthanarayanan col. 4, lns. 1-4, “a service provider may separate the geographic area 202 into regional clusters 208 that each include an area constrained by one or more postal codes (e.g., three zip codes or the like).” See also Ananthanarayanan col. 4, lns. 19-52.)
Claim 12 (Original): Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao, as shown above, teaches all the limitations of claim 9.  Ananthanarayanan also teaches:
wherein the routing solution for each of the plurality of clusters is generated in parallel. (Ananthanarayanan col. 2, lns. 49-50, “In these embodiments, multiple routes may be calculated in parallel.”)
Claim 13 (Original): Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao, as shown above, teaches all the limitations of claim 9.  Ananthanarayanan also teaches:
wherein the routing solution for each of the plurality of clusters is generated in a predetermined time window. (Ananthanarayanan col. 8, lns. 13-24, “the planning module 426 may periodically create a completely new set of routes based on current pickup information. For example, the planning module 426 may construct one or more sets of routes that encompass each of the pickups and from those sets, select the set of routes that is, for example, least costly, least travel distance or least required resources…”)
Claim 14 (Previously Presented): Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao, as shown above, teaches all the limitations of claim 9.  Ananthanarayanan/Hocquette doesn’t explicitly teach the following; however, Huneycutt also teaches:
wherein the plurality of clusters is generated by truncating a dendrogram. (Huneycutt pg. 4, “we can use the dendrogram to find the clusters for any number we chose.”)
Ananthanarayanan teaches clustering of orders and optimizing a route for a delivery vehicle to visit the locations of the orders.  Hocquette is also directed to vehicle routing and pickup/delivery optimization.  Ananthanarayanan teaches that a service provider may adjust the number of centroids, thereby increasing or decreasing the number of clusters, but doesn’t explicitly teach determining the number of clusters by “truncating a dendrogram.”  However, Huneycutt teaches using a dendrogram to sort an area into clusters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ananthanarayanan/Hocquette with the teachings of Huneycutt since “[c]lustering is one of the most frequently utilized forms of unsupervised learning.”
Claim 16 (Original): Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao, as shown above, teaches all the limitations of claim 9.  Ananthanarayanan doesn’t explicitly teach the following; however, Hocquette also teaches:
wherein the routing solution is generated using a route delivery radius control parameter. (Hocquette [0043], “To create a partition, the algorithm may scan 204 the geography radially around the geographic centre to find either the sparsest angular region of shipment sites or the densest angular region of shipment sites.)
Ananthanarayanan teaches clustering of orders and optimizing a route for a delivery vehicle to visit the locations of the orders.  Hocquette is also directed to vehicle routing and pickup/delivery optimization.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaches of Ananthanarayanan with the teachings of Hocquette since “[a]utomated decomposition strategies (also called partitioning or clustering methods) often present the draw back that they result in partitions which are not easy for the user to understand. The consequence is that users will have trouble understanding the reasoning and motivations for the proposed solutions, and therefore will tend not to trust them. Therefore, there is a need in the art to address the aforementioned problem to provide decomposition strategies that are efficient, but also match well the user mental model of their work.” (Hocquette [0014]-[0015])
Claim 19 (Original): Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao, as shown above, teaches all the limitations of claim 17.  Ananthanarayanan also teaches:
wherein the routing solution for each of the plurality of clusters is generated in parallel. (Ananthanarayanan col. 2, lns. 49-50, “In these embodiments, multiple routes may be calculated in parallel.”)
Claim 20 (Original): Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao, as shown above, teaches all the limitations of claim 17.  Ananthanarayanan also teaches:
wherein the routing solution for each of the plurality of clusters is generated in a predetermined time window. (Ananthanarayanan col. 8, lns. 13-24, “the planning module 426 may periodically create a completely new set of routes based on current pickup information. For example, the planning module 426 may construct one or more sets of routes that encompass each of the pickups and from those sets, select the set of routes that is, for example, least costly, least travel distance or least required resources…”)
Claims 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao in view of Pre-grant Publication No.:  2017/0336219 A1, hereinafter “Di Lorenzo.”
Claim 7 (Original): Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao, as shown above, teaches all the limitations of claim 1.  Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao doesn’t explicitly teach the following; however, Di Lorenzo teaches:
wherein the plurality of clusters are generated using a predetermined cluster diameter and an equivalent cluster diameter evaluation. (Di Lorenzo [0055], “The cost, such as the Euclidean distance, between any two nodes in the same group is no greater than a predetermined upper limit M, where M represents a positive real number. This criterion limits the maximum cost such as distance in a group to be no greater than a desired value.”)
Ananthanarayanan teaches clustering of orders and optimizing a route for a delivery vehicle to visit the locations of the orders.  Hocquette is also directed to vehicle routing and pickup/delivery optimization.  Huneycutt teaches clustering of geographically diverse orders. While Nagy is directed to generating a plan for navigating within a geographic area. Yao’s teachings are directed to optimizing routes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ananthanarayanan/Hocquette/Huneycutt/Nagy with the teachings of Di Lorenzo since “[w]hen a fleet of vehicles is used to deliver goods or provide services, finding for every vehicle the optimal route has many practical benefits, including the reductions of in-transit time, fuel consumption, and vehicle emission. In order to determine such optimal routes, a routing algorithm has first to compute, for every pair of customers to serve, the time required to travel from one to another. For any practical application, a high number of shortest-path problems must then be solved. A successful solution to a shortest path problem relies on at least two basic foundations: one is the data used to represent the geographical information and the other one is the search algorithm.” (Di Lorenzo [0002])
Claim 15 (Original): Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao, as shown above, teaches all the limitations of claim 9.  Ananthanarayanan/Hocquette/Huneycutt/Nagy/Yao doesn’t explicitly teach the following; however, Di Lorenzo teaches:
wherein the plurality of clusters are generated using a predetermined cluster diameter and an equivalent cluster diameter evaluation. (Di Lorenzo [0055], “The cost, such as the Euclidean distance, between any two nodes in the same group is no greater than a predetermined upper limit M, where M represents a positive real number. This criterion limits the maximum cost such as distance in a group to be no greater than a desired value.”)
Ananthanarayanan teaches clustering of orders and optimizing a route for a delivery vehicle to visit the locations of the orders.  Hocquette is also directed to vehicle routing and pickup/delivery optimization.  Huneycutt teaches clustering of geographically diverse orders. While Nagy is directed to generating a plan for navigating within a geographic area. Yao’s teachings are directed to optimizing routes.  Di Lorenzo teaches clustering delivery locations into smaller sub groups to accelerate the searching of the shortest path between any two nodes of a given set.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ananthanarayanan/Hocquette/Huneycutt/Nagy with the teachings of Di Lorenzo since “[w]hen a fleet of vehicles is used to deliver goods or provide services, finding for every vehicle the optimal route has many practical benefits, including the reductions of in-transit time, fuel consumption, and vehicle emission. In order to determine such optimal routes, a routing algorithm has first to compute, for every pair of customers to serve, the time required to travel from one to another. For any practical application, a high number of shortest-path problems must then be solved. A successful solution to a shortest path problem relies on at least two basic foundations: one is the data used to represent the geographical information and the other one is the search algorithm.” (Di Lorenzo [0002])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/MICHAEL P HARRINGTON/               Primary Examiner, Art Unit 3628